[LOGO] American Funds/R/ The right choice for the long term(R) BLUE CHIP INCOME AND GROWTH FUND American Funds Insurance Series(R) SUMMARY PROSPECTUS CLASS 1 SHARES MAY 1, 2010 BEFORE YOU INVEST, YOU MAY WANT TO REVIEW THE FUND'S PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION, WHICH CONTAIN MORE INFORMATION ABOUT THE FUND AND ITS RISKS. YOU CAN FIND THE FUND'S PROSPECTUS, STATEMENT OF ADDITIONAL INFORMATION AND OTHER INFORMATION ABOUT THE FUND ONLINE AT WWW.AMERICANFUNDS.COM/AFIS. YOU CAN ALSO GET THIS INFORMATION AT NO COST BY CALLING 800/421-9900, EXT. 65-MAIL REQUEST TO AFISCLASS1@AMERICANFUNDS.COM. THE CURRENT PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION, DATED MAY 1, 2010, ARE INCORPORATED BY REFERENCE INTO THIS SUMMARY PROSPECTUS. INVESTMENT OBJECTIVES The fund's investment objectives are to produce income exceeding the average yield on U.S. stocks generally and to provide an opportunity for growth of principal consistent with sound common stock investing. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses associated with an investment in the fund. It does not reflect insurance contract fees and expenses. If insurance contract fees and expenses were reflected, expenses shown would be higher. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) CLASS 1 Management fee 0.43%
